DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dagnello et al. (2019/0167927).
Regarding claim 1, Dagnello et al. disclose 
1. A sensor system having at least one measuring point, comprising:
wherein the sensor system has at least one first sensor (any of the sensors in paragraph 77; cartridge sensor, vapor sensor, etc.) and one measuring transducer (communication sensors; see paragraph 49);
wherein the first sensor is configured to output first sensor signals that are a function of a first measurand (the variable measured by the respective sensor; see paragraph 77) of a measuring medium (substance; see paragraphs 31 and 82) present at the measuring point;
wherein the measuring transducer is connected to the first sensor in order to receive the first sensor signals and comprises an evaluation application (machine learning system; see paragraph 77) which is configured to determine at least one additional piece of information (substance fingerprint (see paragraph 40); or any of the listed types of indirect data (see paragraphs 78 and 80-81)) that is different from the first measurand using an evaluation algorithm (the trained machine learning algorithm; see paragraph 77) based on at least the first sensor signals; and
wherein the sensor system furthermore comprises a higher-level data processing structure (server; see paragraph 84), wherein both the higher-level data processing structure and the measuring transducer are configured to execute a training application configured to train the evaluation algorithm (see paragraphs 77 and 84).

Regarding claim 2, Dagnello et al. disclose the sensor system of claim 1, wherein the additional information is a further measurand of the measuring medium, or a qualitative characteristic of the measuring medium, or information about the first measuring point (see paragraph 40, or paragraphs 78 and 80-81).
Regarding claim 3, Dagnello et al. disclose the sensor system of claim 1, wherein the additional information represents a flavor or a flavor component, an odor or an odor component of the measuring medium (see paragraph 82).
Regarding claim 4, Dagnello et al. disclose the sensor system of claim 1, wherein the first measuring point is a process measuring point (see paragraph 77) and wherein the additional information represents a state of the process (see paragraphs 78 and 80-81).
Regarding claim 5, Dagnello et al. disclose the sensor system of claim 1, wherein the evaluation algorithm comprises a mapping rule (see paragraphs 36 and 92) and wherein the training application is configured to train coefficients of the mapping rule (supra).
Regarding claim 6, Dagnello et al. disclose the sensor system of claim 1, wherein the measuring point comprises at least one second sensor (“one or more of a combination of” various sensors; see paragraph 77) configured to output second sensor signals which are a function of a second measurand of the measuring medium that is different from the first measurand and the additional information (see paragraphs 31, 77, and 82);
wherein the measuring transducer (see paragraphs 49 and 77) is connected to the second sensor in order to receive the second sensor signals; and
wherein the evaluation application is configured to determine the additional information by means of the evaluation algorithm on the basis of the first and second sensor signals (see paragraphs 77-78 and 80-81).
Regarding claim 7, Dagnello et al. disclose the sensor system of claim 6, wherein the training application is configured to train the evaluation algorithm on the basis of a training data set comprising at least first sensor signals (see paragraph 77).
Regarding claim 8, Dagnello et al. disclose a method for determining additional information (substance fingerprint (see paragraph 40); or any of the listed types of indirect data (see paragraphs 78 and 80-81)) that is different from a first measurand (the variable measured by any of the sensors in paragraph 77) of a measuring medium (substance; see paragraphs 31 and 82) that can be determined using a first sensor based on at least first sensor signals of the first sensor that are a function of the first measurand, wherein the method comprises the following steps:
detecting the first sensor signals of the first sensor (see paragraphs 49 and 77);
determining the additional information using an evaluation application (machine learning system; see paragraph 77) executed by a measuring transducer (communication sensors; see paragraph 49) connected to the first sensor for communication, wherein the evaluation application determines the additional information using an evaluation algorithm (the trained machine learning algorithm; see paragraph 77) on the basis of at least the first sensor signals; and
wherein the evaluation algorithm is trained using a training application (see paragraphs 77 and 84) which is selectively executed in a higher-order data processing structure (server; see paragraph 84).
Regarding claim 9, see the foregoing rejection of claim 2.
Regarding claim 10, Dagnello et al. disclose the method of claim 8, wherein the evaluation algorithm is trained using the training application executed by the higher-level data processing structure, on the basis of a first training data set in order to generate a first version of the evaluation algorithm (see paragraphs 77 and 84), and wherein the first version of the evaluation algorithm is subsequently transmitted to the measuring transducer in order to be executed by the latter in order to determine the additional information (see paragraph 84). 
Regarding claim 11, Dagnello et al. disclose the method of claim 10, wherein the first version of the evaluation algorithm is trained using the training application executed by the measuring transducer based on a second training data set that is different from the first training data set to generate a second version of the evaluation algorithm (see paragraph 92). 
Regarding claim 12, Dagnello et al. disclose the method of claim 11, wherein, subsequently, the additional information is determined by the measuring transducer on the basis of the second version of the evaluation algorithm (see paragraphs 49 and 92). 
Regarding claim 13, Dagnello et al. disclose the method of claim 11, wherein the measuring transducer determines a first value of the additional information on the basis of the first version of the evaluation algorithm (see paragraph 77) and a second value of the additional information on the basis of the second version of the evaluation algorithm and displays them for a user (see paragraphs 77 and 92). 
Regarding claim 14, Dagnello et al. disclose the method of claim 8, wherein the evaluation algorithm is trained by the higher-level data processing structure (see paragraph 84) using the training application, wherein the training data set used for this purpose comprises sensor signals of sensors of the same type which were detected at different measuring points in order to determine the same additional information (see paragraph 92). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369. The examiner can normally be reached M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY T EVANS/Examiner, Art Unit 2852                              

/ROY Y YI/Primary Examiner, Art Unit 2852